Citation Nr: 1502736	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  10-39 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected impingement syndrome of the right shoulder.


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to January 1982 and from March 1982 to October 2001 with additional, unverified service in the Army Reserves.  

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran filed a timely notice of disagreement in January 2010.  38 C.F.R. § 20.201 (2014).  The RO issued a statement of the case (SOC) in August 2010.  The Veteran subsequently perfected his appeal with a VA Form 9 in September 2010.  This claim has been previously remanded by the Board in February 2013 and May 2014 for additional development; it has been returned to the Board.    

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

A cervical spine disorder was not shown during military service or within one year after discharge from active duty, and a cervical spine disorder is not otherwise shown by the competent and probative evidence to be associated with service or with an injury or disease of service origin.


CONCLUSION OF LAW

The criteria for establishing service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 101(21)-(24), 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran was provided notice in a June 2009 letter, which addressed what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2009 letter was sent to the Veteran prior to the adjudication the issue on appeal, and thus, it met the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the statements from the Veteran.  

Additionally, the RO substantially complied with prior remand instructions.  
In February 2013 the Veteran's claim for service connection for a cervical spine disorder was remanded in order to obtain a medical opinion concerning the etiology of the disorder.  In accordance with the remand instructions, the Veteran was provided a VA examination in March 2013.  However, the opinion on secondary service connection did not directly address whether the right shoulder disability chronically aggravated the Veteran's cervical spine disorder.  As such, the claim was remanded again in May 2014 so that the examiner could provide an addendum opinion that addressed whether or not the Veteran's shoulder disability had aggravated the cervical spine disorder; an addendum opinion was obtained in June 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Further, as noted above, the Veteran has been medically evaluated in conjunction with his claim of service connection for a cervical spine disorder in March 2013 and an addendum opinion was obtained in June 2014.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions, taken together, are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and are supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303 (b).  Regulations provide that service connection may also be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Veteran is seeking service connection for a cervical spine disorder on the basis that the condition is related to his military service, or was caused or aggravated by his current shoulder disability.  

The Veteran's service treatment records are absent any complaints or diagnoses of a cervical spine disorder.  In his report of medical history from May 2001, the Veteran reported low back pain "after road marching" for many years.  On examination in June 2001, the Veteran's cervical spine was normal, and he did not complain of any pain or difficulties related to it.  The Veteran had full range of motion with tenderness to palpation at L3-S1, with pain reported on return to upright position from lumbar forward flexion.  At the same examination, the examiner noted the Veteran's complaints of ankle, knee, shoulder, and low back pain.  

Post-service private treatment records show that the Veteran has experienced back pain since at least August 2006.  In August 2006 he was diagnosed with bulging C5-6 disks.  Then, in November 2006, the Veteran complained of neck pain, thoracic pain, and low back pain.  The Veteran reported a work injury that occurred when he was reaching for something to his left side.  He stated that he had never had any pain similar prior to the injury at work.  Imaging studies from November 2006 revealed degenerative disc disease and degenerative joint disease of the cervical spine at C5-6 as well as disc space narrowing.  In December 2006, imaging studies showed there was a "small posterior disc bulge and uncovertebral hypertrophy producing mild to moderate right and moderate left neuroforaminal stenosis at C5-6 and C6-7. 

In October 2009, the Veteran underwent an X-ray of his cervical spine, and at that time, the Veteran's bony alignment was normal and there was no evidence of fracture.  The clinician noted that the Veteran's disk interspace at C5, C6 and C7 was narrowed with "only mild uncinated hypertrophy at C5-6 bilaterally."  The clinician diagnosed the Veteran with degenerative disk disease at C5-6.

The Veteran was afforded a VA examination in March 2013 to determine the etiology of his claimed cervical spine disorder.  The examiner reviewed the claims file and noted the Veteran's 2006 diagnosis of degenerative disk disease.  The examiner noted the Veteran's "several year" history of axial neck pain.  The Veteran stated that the pain has worsened over time, without any radicular or myelopathic symptoms.  The Veteran indicated that the pain is worse with heavy lifting or prolonged activity.  He also reported trouble sleeping due to the pain and told the examiner that he experiences frequent headaches originating from his neck.  The Veteran told the examiner that he believes his neck symptoms originated from the military when he carried equipment and ruck sacks.  

Range of motion testing revealed that the Veteran had decreased range of motion for bilateral lateral rotation, which was limited to 65 degrees on each side.  The remainder of his range of motion testing was normal.  Upon repetitive motion testing, the Veteran again had limited lateral rotation bilaterally.  Upon clinical evaluation, the examiner noted that the Veteran does have functional loss of the cervical spine, including less movement than normal and pain on movement.  The Veteran had localized tenderness or pain to palpation in the cervical spine, but no guarding or muscle spasms.  The Veteran exhibited full strength in all of his upper extremities.  His deep tendon reflexes were normal, and he also had normal sensation in his shoulders, inner/outer forearms, and his hands/fingers.  The Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  There were also no other neurologic abnormalities related to the cervical spine condition.  The examiner diagnosed the Veteran with intervertebral disc syndrome (IVDS) but noted that there had been no incapacitating episodes in the preceding 12 months.  The Veteran denied the use of an assistive device as normal mode of locomotion.  The examiner reviewed imaging studies available of the cervical spine and noted that degenerative joint disease was present.  There was no evidence of a vertebral fracture and there were no other significant diagnostic test findings or results.  

The examiner provided an opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner explained that degenerative disc disease of the cervical spine can be a naturally occurring process related to aging and the natural wear and tear on the body with time.  This, the examiner went on to state, makes it difficult to determine whether the cervical spine disorder was directly caused by a service-related injury or event.  The examiner further indicated that it is less likely than not that the Veteran's current neck symptoms were caused during his service because the findings on his documented separation examination.  The examiner pointed out that the Veteran complained of a variety of musculoskeletal complaints, including the shoulder, ankle, knee, and lower back pain at and around separation, but did not mention any neck pain at the time.  Thus, the examiner stated that he could not relate the current condition to service.  Additionally, the examiner opined that the claimed condition is less likely than not proximately due to or the result of the Veteran's service connected condition, referring to the Veteran's shoulder impingement syndrome.  The examiner explained that there is no pathophysiologic mechanism or process linking the shoulder impingement to degenerative disc disease of the cervical spine.  

As noted above, an addendum opinion was obtained in June 2014 so that a VA examiner could address whether the Veteran's cervical spine disorder was aggravated by the shoulder impingement disability.  The examiner reiterated that there is no pathophysiological connection between the two disabilities and therefore it is less than a 50 percent probability of any relation. 

The Board finds the VA examiners' opinions to be highly probative to the questions at hand.  The examiners were clinicians who possess the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners collectively provided adequate rationales in determining that the Veteran's current cervical spine disorder was less likely as not caused or aggravated by his period of active service or his service-connected shoulder impingement syndrome.  Their opinions were based, at least in part, on examination and interview of the Veteran.  Additionally, the VA examination report and opinions expressly demonstrate the examiners' review of the Veteran's medical history, both during service and after separation.  The examiners' opinions, taken together, considered all of the relevant evidence, to include the Veteran's contentions that his cervical spine disorder is related to his service or to his shoulder impingement syndrome.  Clearly, the examiners took into consideration all relevant medical facts, both favorable and unfavorable, in giving their opinions.

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his cervical spine disability is related to his period of active service, or in the alternative, to his shoulder impingement syndrome.  While the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a broken bone, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of a cervical spine disorder.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, medical testing and expertise is required to determine the diagnosis of musculoskeletal symptoms arising from a neck or shoulder disability.  Thus, the Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis of a cervical spine disorder.

Moreover, to the extent that the Veteran believes that his cervical spine disorder is due to his service or related to his shoulder impingement syndrome, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his cervical spine disorder is not competent medical evidence, as such questions require medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The persuasive value of his lay contentions is low because the overall factual picture is complex.  Given the normal clinical evaluation of the Veteran's cervical spine throughout service and at separation, the Board finds the Veteran's lay contentions are not sufficient to provide a nexus between his cervical spine disorder and his active duty service.  Additionally, the Board recognizes that the Veteran contends that his cervical spine disorder is related to or aggravated by his service-connected shoulder impingement syndrome.  However, the VA medical examiner explained that there is no pathophysiologic mechanism or process that links the cervical spine disorder to the shoulder impingement syndrome.  As the evidence does not show the Veteran has expertise in medical matters, the Board concludes that the Veteran's nexus opinion in this regard is not competent and therefore is not probative of whether his cervical spine disorder is related to his period of service or to his service-connected shoulder impingement syndrome.
  
Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed cervical spine disorder was present in service, or was manifested within a year following discharge from active duty.  While the Veteran asserts that his current cervical spine disorder is related to service or his shoulder impingement syndrome, the VA examiners who have examined the Veteran and reviewed his claims file have considered and addressed this contention, and have concluded that the Veteran's current cervical spine disorder is not a result of his service or at all related to his shoulder impingement syndrome.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's cervical spine condition is related to his military service.  Accordingly, service connection is not warranted for a cervical spine condition on any basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a cervical spine disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


